Case: 2:20-cv-03037-MHW-CMV Doc #: 12 Filed: 12/01/20 Page: 1 of 3 PAGEID #: 264




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Alphonso-Dwayne Mobley,

      Plaintiff,

      v.                                       Case No. 2:20-cv-3037

Colleen O’Donnell, et al.,                     Judge Michael H. Watson

      Defendants.                              Magistrate Judge Vascura

                              OPINION AND ORDER

      Plaintiff Alphonso Dwayne Mobley (“Plaintiff”) sues Defendants Colleen

O’Donnell and Ron O’Brien (together “Defendants”). Compl., ECF No. 1. On

August 21, 2020, the Magistrate Judge entered an Order and Report and

Recommendation (“R&R”) granting Plaintiff’s motion for leave to proceed in

forma pauperis and recommending that the Court dismiss this action pursuant to

28 U.S.C. § 1915(e)(2). R&R, ECF No. 7. The Magistrate Judge found that

Plaintiff’s claims are barred by the doctrine of res judicata. Id. at 6. Specifically,

the Magistrate Judge noted that “this is the third action Plaintiff has brought

against these Defendants asserting various claims against them based upon

their respective roles in Plaintiff’s 2017 entry of a guilty plea and subsequent

sentencing.” Id. Plaintiff objected to the R&R on August 28, 2020, ECF No. 9.

      The Court reviews de novo those specific portions of the R&R to which

Plaintiff has objected. 28 U.S.C. § 636(b)(1)(C). The undersigned may accept,
Case: 2:20-cv-03037-MHW-CMV Doc #: 12 Filed: 12/01/20 Page: 2 of 3 PAGEID #: 265




reject, or modify the R&R, receive further evidence, or return the matter to the

Magistrate Judge with instructions. Id.

      The Court has reviewed de novo Plaintiff’s objections and finds no merit in

them. Plaintiff contends that his claims are not barred by res judicata because

his previous actions were for declaratory relief. Obj. 3–4, ECF No. 9. Plaintiff

cites Cont’l Cas. Co. v. Indian Head Indus., Inc., which described certain

circumstances under which a prior declaratory judgment action may not preclude

future claims. 941 F.3d 828 (6th Cir. 2019). In that case, the Sixth Circuit stated:

      The traditional rules [of res judicata] apply a little differently to
      declaratory judgments. Claim preclusion generally does not apply to
      declaratory judgments. Otherwise, declaratory judgments would lose
      their teeth. “The whole point of a declaratory judgment action is to
      decide only a single issue in dispute, one that is often preliminary as
      subsequent events will need to occur before a traditional lawsuit can
      be pursued.”

Id. at 835. But Plaintiff’s earlier cases did not only bring claims for declaratory

judgment. In one of Plaintiff’s state court cases, in addition to a declaratory

judgment, he “sought an injunction and monetary damages” based on alleged

“defects in the indictment and errors in sentencing.” Mobley v. O’Donnell, 2020-

Ohio-469, ¶¶ 6–7 (10th App. Dist.). The requested injunctive relief would have

placed Plaintiff “back in the position as before entering the [plea agreement] and

pleading guilty.” Id. at ¶ 7. Similarly, here, Plaintiff asks the Court for a “return[]

to the last uncontested status quo between the parties.” Compl. 3, ECF No. 1.




Case No. 2:20-cv-3037                                                        Page 2 of 3
Case: 2:20-cv-03037-MHW-CMV Doc #: 12 Filed: 12/01/20 Page: 3 of 3 PAGEID #: 266




      When, as here, a prior case “involves both a request for declaratory relief

and one for coercive relief, [the Court is to] simply ignore the request for

declaratory relief.” Indian Head, 941 F.3d at 836. If the coercive claims alone

from the earlier case would preclude the later action, then it is precluded. Id.

Such is the case here. Plaintiff’s claims are precluded. His objections, ECF No.

9, are OVERRULED, and the R&R, ECF No. 7, is ADOPTED AND AFFIRMED.

This case is DISMISSED WITH PREJUDICE.

      This Court further certifies pursuant to 28 U.S.C. § 1915(a)(3) that, for the

foregoing reasons, an appeal of this Order would not be taken in good faith and

therefore DENIES Plaintiff leave to appeal in forma pauperis.

      The Clerk is DIRECTED to terminate this case.

      IT IS SO ORDERED.



                                 /s/ Michael H. Watson________________
                                 MICHAEL H. WATSON, JUDGE
                                 UNITED STATES DISTRICT COURT




Case No. 2:20-cv-3037                                                     Page 3 of 3
